Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Re. claim 1: the limitations of “a single looped assembly comprising a loop extending through the fluid conduits of at least the first block, the second block, and the terminal block” in combination with the remaining limitations in the claim cannot be found in the prior art. The closest prior art is Franz which discloses an assembly with a plurality of loops, one for each block rather than the single looped assembly claimed. One of ordinary skill in the art would not have been motivated to combine the multiple loops taught by Franz into one single looped assembly of the present invention. 
Re. claim 12: the limitations of “forming a cooling loop comprising at least the terminal conduit, the first conduit, and the second conduit; and passing a liquid from the first conduit via the first outlet to the terminal conduit via the terminal inlet at the connection between the terminal block and the first block and then to the second conduit via the second inlet via the second inlet at the connection between the terminal block and the second block” ” in combination with the remaining limitations in the claim cannot be found in the prior art. The closest prior art is Franz which discloses an assembly with a plurality of loops, one for each block rather than the single looped assembly with the liquid path in series claimed. One of ordinary skill in the art would not have been motivated to combine the multiple loops taught by Franz into one single looped assembly of the present invention. 
Re. claim 21: the limitations of “wherein the interior cooling conduits form a single looped assembly having the same flow direction for a cooling fluid throughout a loop extending from the terminal block through the secondary block and back through the terminal block to the primary block for cooling electrical components mounted to the terminal block, the primary block, and the at least one secondary block” ” in combination with the remaining limitations in the claim cannot be found in the prior art. The closest prior art is Franz which discloses an assembly with a plurality of loops, one for each block rather than the single looped assembly claimed. One of ordinary skill in the art would not have been motivated to combine the multiple loops taught by Franz into one single looped assembly of the present invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353.  The examiner can normally be reached on Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 3, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835